MEMORANDUM***
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying petitioners Esperanza Soriano Sanchez and Victor Hugo Lopez’s application for cancellation of removal.
Respondent’s motion to dismiss is construed as a motion to dismiss in part and a motion for summary disposition in part.
Respondent’s motion to dismiss in part is granted as to petitioner Esperanza Soriano Sanchez because she has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
A review of the administrative record demonstrates that petitioner Victor Hugo Lopez has presented no evidence that he has a qualifying relative as defined in 8 U.S.C. § 1229b(b)(1)(D). See Molinar-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded that, as a matter of law, petitioner was ineligible for cancellation of removal. Accordingly, respondent’s motion for summary disposition in part is granted as to petitioner Victor Hugo Lopez because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.